                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


In re Nissan North America, Inc. Litigation            Case No. 3:19-00843

                                                       District Judge William L. Campbell, Jr.

                                                       Magistrate Judge Chip Frensley




      DECLARATION OF E. PAUL CAULEY, JR. IN SUPPORT OF DEFENDANTS’
             OPPOSITION TO MOTION TO AMEND COMPLAINT

        I, E. Paul Cauley, Jr. do hereby declare as follows:

        1.       I am over 21 years of age. This declaration is based upon my personal knowledge

of the facts stated herein, or information gathered in the ordinary course of my job responsibilities.

I am competent in all respects to give the testimony contained herein and, if called and sworn as a

witness, I could testify to these facts. I make this declaration in support of the Opposition of Nissan

North America (“NNA”) and Nissan Motor Co., Ltd. (“NML”) to Plaintiffs’ Motion to Amend

Complaint.

        2.       To date, NNA has been served with and responded to 13 Interrogatories, 113

Requests for Production, and 12 Requests for Admissions.

        3.       To date, NML has been served with and responded to 14 Interrogatories, 120

Requests for Production, and 29 Requests for Admissions.

        4.       To date, NNA has produced almost 15,000 pages of documents in response to

Plaintiffs’ discovery requests. Additional responsive documents have been gathered and are in

the process of being reviewed and processed for production.




ACTIVE.124487856.01
 4852-1391-5840v1
    Case 3:19-cv-00843       Document 137 Filed 06/19/20 Page 1 of 3 PageID #: 418
 2824779-000197 06/19/2020
        5.       NML has produced just under 750 pages in response to Plaintiffs’ discovery

requests. Additional responsive documents have been gathered and are in the process of being

reviewed and processed for production.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

        Executed on June 19, 2020.




                                            E. Paul Cauley Jr.




                                               -2-
ACTIVE.124487856.01
 4852-1391-5840v1
    Case 3:19-cv-00843       Document 137 Filed 06/19/20 Page 2 of 3 PageID #: 419
 2824779-000197 06/19/2020
                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Declaration was served on
counsel for the parties listed below via electronic service:

Joel Dashiell Smith                            Benjamin L. Bailey
Frederick J. Klorczyk, III                     Jonathan David Boggs
Lawrence Timothy Fisher                        Michael L. Murphy
Bursor & Fisher, P.A.                          Bailey Glasser LLP 209
1900 North California Blvd., Suite 940         Capitol Street
Walnut Creek, CA 94596                         Charleston, WV 25301-1386
Telephone: (925) 300-4455                      Telephone: (304) 345-6555
Facsimile: (925) 407-2700                      Facsimile: (304) 342-1110 Email:
Email: jsmith@bursor.com                       bbailey@baileyglasser.com
        fklorczyk@bursor.com                           jboggs@baileyglasser.com
        ltfisher@bursor.com                            mmurphy@baileyglasser.com
Adam J. Levitt                                 H. Clay Barnett, III
John E. Tangren                                Wilson Daniel “Dee” Miles, III
Daniel R. Ferri                                J. Mitch Williams
Dicello Levitt & Casey LLC                     Beasley, Allen, Crow, Methvin, Portis and
Ten North Dearborn Street, Eleventh Floor      Miles, P.C.
Chicago, Illinois 60602                        218 Commerce Street
Tel: (312) 214-7900                            Montgomery, AL 36104
Email: alevitt@dlcfirm.com                     Telephone: (334) 269-2343
        jtangren@dlcfirm.com                   Facsimile: (334) 954-7555
        dferri@dlcfirm.com                     Email: clay.barnett@beasleyallen.com
                                                       dee.miles@beasleyallen.com
                                                       mitch.williams@beasleyallen.com
Jaimie Mak                                     Jeffrey Kaliel, Esq.
Richman Law Group                              Kaliel PLLC
81 Prospect Street                             1875 Connecticut Avenue NW, 10th Floor
Brooklyn, NY 11201                             Washington, DC 20009
Telephone: (718) 705-4579                      Tel: (202) 350-4783
Facsimile: (718) 228-8522                      Email: jkaliel@kalielpllc.com
Email: jmak@richmanlawgroup.com

Daniel Adam Schlanger                          J. Gerard Stranch, IV
Schlanger Law Group LLP                        Benjamin A. Gastel
9 East 40th Street, Suite 130                  Branstetter, Stranch & Jennings, PLLC
New York, NY 10016                             223 Rose L. Parks Avenue, Suite 200
Telephone: (212) 500-6114                      Nashville, Tennessee 37203
Email: dschlanger@consumerprotection.net       Telephone: (615) 254-8801
                                               gerards@bsjfirm.com
                                               beng@bsjfirm.com


this 19th day of June, 2020.


                                                   s/ Brigid Carpenter
                                                   Brigid Carpenter

                                             -3-
ACTIVE.124487856.01
 4852-1391-5840v1
    Case 3:19-cv-00843         Document 137 Filed 06/19/20 Page 3 of 3 PageID #: 420
 2824779-000197 06/19/2020
